DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to an insulated duct, classified in F24F 13/0263.
II. Claims 4-17, drawn to a method of making a duct, classified in B32B 5/245.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the insulated duct can be made by another and materially different process, such as one that does not use closed cell foam in the insulation layer (a result required by both method 1 and method 2 of claim 4).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The specifics of the process claim encompass different search parameters than what is required for the apparatus, demonstrating a search burden if restriction were not required.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Bijal Shah-Creamer on 4/13/2022 a provisional election was made without traverse to prosecute the invention of Invention II, claims 4-17.  Affirmation of this election must be made by applicant in replying to this Office action.  

Claims 1-3 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings must show every feature of the invention specified in the claims.  Therefore, the list of features recited in the claims listed below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
In claim 4: a multi-layer wall, an outer isolation layer, insulation layer, moisture-proof layer, and a sealing layer, a square air duct, a circular air duct, glass fibers impregnated with an epoxy resin system, plant fibers impregnated with a phenolic foam material.
In claim 6: a thickness ration of (1-2):(6-8):(1-2).
In claim 8: a winding angle of 53°.
In claim 11: the glass fiber and plant fiber are wound in to 2 to 3 layers, a winding angle of 20° to 30°.
In claim 15: a winding angle of 15° to 53°, a plurality of circular gaskets with ascending outer diameters, sleeved at equal intervals, a circular gasket layer, interleaving with circular gaskets in an adjacent circular gasket layer, the outer end surface of circular gasket at the right and left ends in each circular gasket layer are located close to but not flush with the right and left end surface/
In claim 16: honeycomb paper
In claim 17: a winding angle of 53°. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 15 recites “the plurality of circular gaskets with ascending outer diameters are sleeved on the third plant fiber layer at equal intervals to form a circular gasket layer” and later “the circular gaskets in each circular gasket layer are arranged as interleaving with circular gaskets in an adjacent circular gasket layer”.  The specification is little more than the claims written with appropriate grammar (instead of the run-on sentence of a claim).  The ascending outer diameters, equal intervals and interleaving limitations of this portion of the claim are not apparent from the written description.  The lack of a figure showing these limitations to support the language of the claim is problematic.  Claim 16 depends from 15 and is rejected for the same reason.

Claims 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, method 1, lines 11-12 recites “in sequence from bottom to top to obtain a wall material for the …”.  It is not clear from the rest of the claim how to apply this limitation to the stacked layers during the paving and laminating step.  It is not possible to determine the respective bottom to top arrangement required by the claims since no respective layer has been indicated as either bottom or top.
Claim 4 recites the limitation "the previous layer" in line 16 and again in line 23.  There is insufficient antecedent basis for this limitation in the claim.  It is also not clear if the coupling agent, resin and adhesive are all applied between each layer or if one each is applied between layers (i.e. first layer coupling agent second layer resin third layer adhesive final layer).
Claim 4 recites the limitation "the next layer" in line 17 and again in line 24.  There is insufficient antecedent basis for this limitation in the claim. It is also not clear if the coupling agent, resin and adhesive are all applied between each layer or if one each is applied between layers.
Claim 4, method 2, lines 28-29 recites “while glass fibers are wound without interruption”.  It is not clear if this limitation applies to the manner in which the glass fibers are applied (i.e. continuously) or if the “without interruption”  results in a contiguous layer of glass fibers after winding (i.e. overlapping or butting).
Claim 4 recites the limitation "the transition layer" in line 32.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 references “the transition layer” in a similar manner.
  Claim 4, lines 33-34 recites the limitation “and conducting closed-cell foaming and finally to obtain…”.  It would be clearer if this limitation read “and conducting closed-cell foaming finally obtain…”.
The multiple ambiguities noted above combine to render the claim indefinite, especially in view of the drawing objection.  Claims 5-17 depend from claim 4 and are rejected for the same reasons.

Claim 12 recites the limitation "the high temperature toughened phenolic foam system" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation “wherein the toughened phenolic foam material is prepared as follows…” in lines 1-2.  It is not clear if the phenolic foam material referenced applies to the previously recited phenolic foam of the surface fiber foam material, the core fiber foam material, or both.

Claim 15 purports to recite an arrangement of circular gaskets wherein “… and the circular gaskets in each circular gasket layer have outer diameters that gradually increase in the opposite direction to that for circular gaskets in an adjacent circular gasket layer”.  It is not clear what is being claimed with this limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 disclose fiber reinforced air ducts having some but not all of the features resulting from the claimed methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753